This is an appeal from a judgment of conviction rendered in the district court of Muskogee county, Okla., on the 29th day of April, 1915, wherein the defendant, Robert J. Boone, was convicted of the crime of embezzlement and sentenced to serve a term of 24 hours in the state penitentiary at McAlester, Okla.
This case is a companion case to No. A-2737, Robert J. Boone v. State, 15 Okla. Crim. 29, 175 P. 61, decided the 29th day of April, 1918, petition for rehearing denied September 24, 1918. The questions presented for consideration are identical in the two cases, and counsel for plaintiff in error have filed but one brief covering both cases.
The opinion rendered in cause No. A-2737, supra, is decisive of all the questions involved in this appeal, and for the reasons stated therein this judgment of conviction is affirmed. Mandate forthwith. *Page 667